Dismissed and Memorandum Opinion filed March 20, 2008







Dismissed
and Memorandum Opinion filed March 20, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01021-CV
____________
 
HATTIE PIERCE, Appellant
 
V.
 
GALENA PARK INDEPENDENT SCHOOL DISTRICT, Appellee
 

 
On Appeal from the
190th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-11724
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 1, 2007.  On March 12, 2008,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed March
20, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.